Citation Nr: 0032166	
Decision Date: 12/09/00    Archive Date: 12/20/00

DOCKET NO.  98-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1971 to January 1973.  

In an April 1986 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a left knee disorder as secondary to a 
service-connected right knee disorder.  The veteran filed a 
timely notice of disagreement with that decision and the RO 
issued a statement of the case, but the veteran withdrew the 
appeal during a February 1987 hearing.  The April 1986 
decision is, therefore, final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1985).

In an April 1988 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a low 
back disorder.  The veteran was notified of the April 1988 
decision, and that decision is final.  38 U.S.C. § 4004(b) 
(1982).

The veteran again claimed entitlement to service connection 
for left knee and low back disorders, both claimed as 
secondary to his service-connected right knee disability.  In 
an April 1994 rating decision the RO found that new and 
material evidence had not been submitted to reopen those 
claims.  The veteran perfected an appeal of that decision.

The Board notes that in an October 1998 rating decision the 
RO characterized the issue on appeal pertaining to the left 
knee as entitlement to service connection, not whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  In the Reasons and Bases portion of 
the decision, however, the RO found that the veteran had not 
submitted new evidence to revise the prior decision.  In an 
August 2000 rating decision the RO found that the claim for 
service connection for a left knee disorder was not well 
grounded, without making any findings regarding the 
presentation of new and material evidence.

Although it is unclear from the documents in the claims file 
whether the RO found that new and material evidence had been 
submitted, the Board is precluded from considering the merits 
of the veteran's claim in the absence of a finding that new 
and material evidence has been submitted.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The Board finds, therefore, 
that the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disorder in April 1986.  The veteran timely 
submitted a notice of disagreement with that decision, but 
subsequently withdrew the appeal and the April 1986 decision 
is final.  

2.  In an April 1988 decision the Board denied entitlement to 
service connection for a low back disorder.  The veteran was 
notified of that decision, and the decision is final.  

3.  The evidence submitted subsequent to the April 1986 and 
April 1988 decisions is new, in that the evidence is not 
cumulative and was not previously considered by 
decisionmakers.  The evidence is also material because it 
bears directly and substantially on the issues on appeal, 
that being whether the veteran has left knee and low back 
disorders that are related to a service-connected disorder, 
and it must be considered in order to fairly decide the 
merits of his claims.


CONCLUSIONS OF LAW

1.  The April 1986 decision in which the RO denied 
entitlement to service connection for a left knee disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.§ 4005(c) (1982), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 19.192 (1985), 
38 C.F.R. § 3.156 (2000).  

2.  The April 1988 decision in which the Board denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4004(b) (1982), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
complaints or clinical findings pertaining to the back or 
left knee.  The service entrance examination, dated in March 
1971, shows that the lower extremities, spine, and 
musculoskeletal system were normal.  He was discharged in 
January 1973 after having sustained a tear of the medial 
meniscus and anterior cruciate ligament of the right knee.  

In a February 1973 rating decision the RO granted service 
connection for the right knee disability, characterized as 
status post-operative meniscectomy and anterior cruciate 
ligament tear of the right knee, with a loose body at the 
interior pole of the patella, and degenerative osteoarthritis 
of the right knee.  The RO assigned a 20 percent rating for 
the right knee disability.

During an August 1975 VA examination for the right knee, the 
examiner found that the veteran walked without a limp.  

Records from Thomas D. Rosenberg, M.D., dated in 1985, show 
that the veteran twisted his left knee while running up 
stairs at his place of employment in April 1985.  He also 
reported having injured his left knee in 1977, and an X-ray 
study at the time of the April 1985 injury showed that he had 
calcification of the medial collateral ligament of the left 
knee, which the physician interpreted as evidence of prior 
injury.  The physician also found that the injury in April 
1985 constituted a significant re-injury, and provided a 
diagnosis of a third degree anterior cruciate deficient knee.  
The records contain no reference to low back complaints.  
Those records were prepared in association with the veteran's 
claim for worker's compensation benefits.

On VA examination in January 1986, the veteran reported 
having injured his left knee in an industrial accident during 
the previous year and that he was to undergo reconstructive 
surgery, which was under workers' compensation.  The 
examination report does not document any complaints of back 
pain.  

Based on the evidence shown above, in the April 1986 rating 
decision the RO denied entitlement to service connection for 
a left knee disorder.  

In his August 1986 claim for service connection for a low 
back disorder, the veteran asserted that the low back 
disorder was caused by an irregular gait due to his service-
connected right knee disability.  

VA outpatient treatment records show that in July 1986 the 
veteran complained of low back pain that did not result in a 
diagnosis.  In September 1986 he reported having injured his 
left knee due to an industrial accident, which required 
increasing weight to be placed upon the right knee.  He also 
reported having had an allograft anterior cruciate ligament 
reconstruction on the left knee.  

On VA examination in August 1987, the veteran reported a 
history of a left knee injury stemming from an injury 
unrelated to service.  

Based on the evidence shown above, in the April 1988 decision 
the Board denied entitlement to service connection for a low 
back disorder on the basis that the evidence did not show 
that the veteran had such a disorder.

In August 1993 the veteran again claimed entitlement to 
service connection for a low back disorder, which he 
attributed to the right knee disorder.  He also claimed to 
have injured the left knee due to the right knee problems.

VA outpatient treatment records dated from September 1986 to 
May 1994 show that in September and December 1986 the veteran 
reported having had a recent injury to his left knee and, as 
a result, that he had to place increasing weight on his right 
knee.  In May 1990 he complained of chronic lumbar pain, 
which was assessed as lumbar strain/spasm.  In March 1992, 
March 1993, and September 1993 the treating physician found 
that his low back pain was stable on medication.  A treatment 
record dated in January 1994 indicates that the veteran 
reported that he had had chronic low back pain since the 
1970s.

Private chiropractic records show that in February 1990 the 
veteran reported having fallen in the snow, resulting in mid 
and low back pain.  He also reported having taken medication 
for back pain for the previous three to four years, and 
attributed his back problems to the right knee disability.  
He continued to receive chiropractic treatment through April 
1993.  

A VA hospital summary shows that the veteran underwent a 
right total knee arthroplasty in October 1998.  His past 
medical history included bilateral knee pain.  

In his October 1998 notice of disagreement the veteran 
claimed that the onset of his low back disorder followed a 
left knee injury in 1985 and was caused by having to carry 
his weight on his right leg following the surgery for the 
left knee.  He indicated that while his left knee injury was 
not a direct result of his service-connected right knee 
disability, the increasing pain and arthritis in the knee was 
due to the fact that he had to carry all of his weight on his 
left side as a result of his deteriorating right knee.

VA outpatient treatment records from June 1995 to April 1999 
show that the veteran was diagnosed with osteoarthritis of 
both knees and that he was given medication for back spasms.  

A private medical record, dated in May 1999, shows that the 
veteran complained of left knee pain.  The relevant 
impression was medial joint space arthrosis of the left knee, 
progressive.  


Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a).  When 
a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 4004(b).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence submitted subsequent to the April 1986 and April 
1988 decisions includes VA outpatient treatment records 
showing that the veteran's complaints of chronic low back 
pain have been diagnosed as lumbar strain/spasm.  The 
evidence also shows that he underwent a right knee 
arthroplasty due to increasing symptomatology in the service-
connected right knee, and that he developed arthritis in the 
left knee.  In addition, the veteran has asserted that 
although the right knee disorder did not cause the left knee 
disorder, the increasing symptomatology in the right knee 
aggravated the left knee symptoms.  This evidence is new, in 
that the evidence of record in April 1988 did not show that 
the veteran's complaints of back pain had resulted in a 
medical diagnosis.  The evidence pertaining to the left knee 
is also new, because it documents the increasing severity of 
the right knee disability, which the veteran asserts has 
aggravated the left knee.  The evidence is also material 
because it bears directly and substantially on the relevant 
issues, those being whether the veteran developed a low back 
disorder or aggravated the left knee disorder due to the 
service-connected connected right knee disability.  The Board 
finds, therefore, that new and material evidence has been 
submitted, and the claims of entitlement to service 
connection for low back and left knee disorders are reopened.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a left knee and low 
back disorder are reopened.


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his low back disorder has been 
caused by an abnormal gait resulting from his service-
connected right knee disability.  He also contends that the 
left knee disorder has been aggravated by the stress put on 
the left knee as a result of the increasing symptomatology in 
the right knee.  His representative has asserted that the 
fall from the ladder, which caused the left knee disorder, 
occurred because the right knee gave way, and that the 
altered gait caused by the bilateral knee disabilities caused 
the back disorder.  The Board finds, however, that there is 
insufficient evidence of record to render a determination on 
these matters.

In his October 1998 notice of disagreement the veteran stated 
that his VA physicians had told him that his left knee 
problems were being caused by bearing most of his weight on 
the left leg due to the right knee disability.  He also 
stated that a chiropractor had told him that his back 
problems were being caused by the knee disabilities.  The 
opinions to which he referred are not of record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claims for service connection, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  For these reasons a 
remand is required.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a left knee or low back disorder 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  The RO should obtain 
the veteran's treatment records from the 
VA medical centers (MC) in Pocatello, 
Idaho, and Salt Lake City, Utah, since 
1990.  

2.  The RO should notify the veteran to 
have his VA physician and/or the 
chiropractor to submit written 
statements documenting their opinions 
regarding the relationship between the 
right knee and the left knee and back 
disabilities.  As an alternative, the 
veteran should be asked to identify the 
physicians and the chiropractor 
rendering those opinions so that the RO 
can obtain the evidence from the 
treatment providers.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination to 
determine the nature and etiology of any 
left knee and low back disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
lower extremities and provide a diagnosis 
of any pathology found.  Based on the 
medical evidence of record and sound 
medical principles, the examiner should 
provide an opinion on whether it is at 
least as likely as not that any low back 
pathology was caused by the service-
connected right knee disorder.  The 
examiner should also provide an opinion 
on whether it is at least as likely as 
not that the service-connected right knee 
disorder aggravated the left knee 
disorder by causing an increase in the 
left knee disability.  If so, the 
examiner should provide an assessment of 
the degree of increased left knee 
disability caused by the right knee.  The 
examiner should provide the complete 
rationale for his/her opinions.  

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
left knee and low back disorders.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



